              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL RIVERA,              :
             Plaintiff,      :             1:17-cv-1497
                             :
    v.                       :             Hon. John E. Jones III
                             :
RHU LIEUTENANT MONKO, et al.,:
             Defendants.     :

                                 ORDER

                             March 20, 2019

      NOW THEREFORE, upon consideration of the motion (Doc. 25) for

summary judgment pursuant to Federal Rule of Civil Procedure 56, filed on behalf

of Defendants Monko, Adams, Gilbert, and Alber, and in accordance with the

Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.    Defendants’ motion (Doc. 25) for summary judgment is GRANTED.

      2.    The Clerk of Court is directed to ENTER judgment in favor of
            Defendants Monko, Adams, Gilbert and Alber, and against Plaintiff.

      3.    John Doe is DISMISSED pursuant to Federal Rule of Civil Procedure
            4(m). The Clerk of Court is directed to NOTE on the docket that this
            Defendant is terminated.

      4.    The Clerk of Court is further directed to CLOSE this case.

      5.    Any appeal from this order is deemed frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).

                                     s/ John E. Jones III
                                     John E. Jones III
                                     United States District Judge
